WALLIS, J.
Appellant, Samuel Fulton, appeals his convictions for possession of cocaine and possession of cocaine with intent to sell. The State concedes error and acknowledges that Fulton’s convictions violate his right against double jeopardy because both crimes arose out of a single criminal episode. See Paccione v. State, 698 So.2d 252, 254 (Fla.1997). Accordingly, we vacate Appellant’s conviction and sentence for simple possession of cocaine and affirm his judgment and sentence in all other respects. See Ford v. State, 749 So.2d 570 (Fla. 5th DCA 2000).
AFFIRMED in part; REVERSED in part.
EVANDER and COHEN, JJ., concur.